 

Exhibit 10.6

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 7, 2020, by and among Mateon Therapeutics, Inc. (the “Company”), a
Delaware corporation with offices at 20397 Agoura Road, Suite 107, Agoura Hills,
California 91301, and the investors signatories hereto (each a “Purchaser” and
collectively, the “Purchasers”). This Agreement is made pursuant to the
Subscription Agreement and Investment Letter, dated as of the date hereof,
executed by each of the Purchasers and the Company (the “Subscription
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Subscription Agreement shall have the meanings given such terms
in the Subscription Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day that shall be a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Company’s Common Stock” means the Company’s common stock, $0.01 par value per
share.

 

“EdgePoint” means EdgePoint AI, Inc., a EdgePoint corporation that is a wholly
owned subsidiary of the Company.

 

“EdgePoint’s Common Stock” means EdgePoint’s common stock, $0.001 par value per
share.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Date” means: (a) with respect to the initial Registration
Statement required to be filed to cover the resale by the Holders of the
Registrable Securities, the earlier of:

 

(i) the 120th day following the final Closing Date if the Commission does not
review the Registration Statement or (ii) 150 days following the final Closing
Date if the Commission reviews the Registration Statement, and (b) with respect
to any additional Registration Statements that may be required pursuant to
Sections 2(a) and (b) hereof, the earlier of: (i) the 120th day following the
date on which the Company first knows, or reasonably should have known, that
such additional Registration Statement is required under such Sections or

 

Appendix D-1

 

 

(ii) the fifth trading day following the date on which the Company is notified
by the Commission that such additional Registration Statement will not be
reviewed or is no longer subject to further review and comments. “Effectiveness
Date” shall also have the meaning specified in Section 2(b).

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Filing Date” means: (a) with respect to the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities, the 90th day following the final Closing Date, and (b) with respect
to any additional Registration Statements that may be required pursuant to
Sections 2(a) and (b) hereof, the 90th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Sections.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Notes” means the convertible promissory notes included in a Unit that the
Company is issuing to the Purchasers pursuant to the terms of the Subscription
Agreement that are convertible into the Company’s Common Stock and EdgePoint’s
Common Stock

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the shares of EdgePoint Common Stock included in
a Unit, the Warrants included in a Unit and the shares of EdgePoint Common Stock
and the Company’s Common Stock that may be issued upon conversion of the Notes
and exercise of the Warrants included in a Unit together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event, or any Note conversion rate or Warrant
exercise price adjustment with respect thereto.

 



Appendix D-2

 

 

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Sections 2(a) and (b), and including, in each case, the
Prospectus, amendments and supplements to each such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933.

 

“Selling Stockholders” shall have meaning defined in Section 3(b)(iii).

 

“Transfer Agent” means the transfer agent for the Company’s Common Stock and
EdgePoint’s’ Common Stock, as the case may be.

 

“Transaction Documents” means this Agreement, the Subscription Agreement, the
Warrants, and any other documents or agreements executed in connection with the
transactions contemplated hereunder and in the Subscription Agreement.

 

“Unit” means a unit consisting of the Notes, 250,000 shares of EdgePoint Common
Stock, the Company Warrants and the EdgePoint Warrants.

 

“Warrants” means an aggregate 50,000 Company Warrants each to acquire one share
of Company Common Stock at an exercise price of $0.20 and an aggregate 50,000
EdgePoint Warrants each to acquire one EdgePoint share of Common Stock at an
exercise price of $1.00 subject to applicable anti dilution provisions set forth
in the Warrants.

 

2. Registration.

 

(a) Initial Registration Statements. On or prior to each Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-1, or another appropriate form for such purpose, and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” attached hereto as Annex A. The Company shall cause the
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than the Effectiveness Date, and shall
use its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the date that is two years after the
date that the Registration Statement is declared effective by the Commission or
such earlier date when all Registrable Securities covered by the Registration
Statement have been sold or may be sold pursuant to Rule 144(b)(i) as determined
by the counsel to the Company pursuant to a written opinion letter to such
effect, addressed and acceptable to the Transfer Agent and the affected Holders
(the “Effectiveness Period”). It is agreed and understood that the Company
shall, from time to time, be obligated to file an additional Registration
Statement to cover any Registrable Securities that are not registered for resale
pursuant to a pre-existing Registration Statement.

 

Appendix D-3

 

 

(b) Additional Registration Statements. If for any reason the Commission does
not permit all of the Registrable Securities to be included in the Registration
Statement filed pursuant to Section 2(a), then the Company shall prepare and
file as soon as possible after the date on which the Commission shall indicate
as being the first date or time that such filing may be made, but in any event
by the 90th day following such date, an additional Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415, on Form S-1 or another appropriate form
for such purpose. Each such Registration Statement shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution”
attached hereto as Annex A. The Company shall cause each such Registration
Statement to be declared effective under the Securities Act as soon as possible
(the “Effectiveness Date”) and shall use its reasonable best efforts to keep
such Registration Statement continuously effective under the Securities Act
during the entire Effectiveness Period.

 

(c) Issuance of Legal Opinion.

 

(i) Within three business days after the Effectiveness Date of a Registration
Statement, the Company shall cause its counsel to issue a blanket opinion in the
form attached hereto as Exhibit A-1 or Exhibit A-2, as the case may be, (the
“Form Opinion”), to the Transfer Agent stating that the Shares, as defined
therein, are subject to an effective registration statement and can be reissued
free of restrictive legend upon notice of a sale by the Purchaser and
confirmation by the Purchaser that it has complied with the prospectus delivery
requirements, provided that the Company has not advised the Transfer Agent in
writing that the opinion has been withdrawn. Copies of the blanket opinion
required by this Section 2(c) shall be delivered to the Purchasers within the
time period set forth above.

 

(ii) In connection with Section 2(c)(i), the Company shall obtain confirmation
from any new Transfer Agent, as may be engaged by the Company from time to time,
that the Form Opinion shall be sufficient to cause the removal of restrictive
legends from the Shares (as defined in the Form Opinion) and the Company shall
provide confirmation of the same to the Purchasers.

 

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

Appendix D-4

 

 

(a) Not less than four trading days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Holders copies of all such documents proposed to be filed, which
documents (other than those incorporated by reference) will be subject to review
by such Holders. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall, in writing, reasonably object in
good faith.

 

(b) (i) Prepare and file with the Commission such amendments, including post-
effective amendments, to each Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible, and in any event within ten trading days, to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as selling stockholders (the “Selling Stockholders”) but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

 

(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three trading days prior to such filing) and (if
requested by any such Holder) confirm such notice in writing no later than one
trading day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to such Holder as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Holders as Selling
Stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or condition that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

Appendix D-5

 

 

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e) Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Holder (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission;
provided, however, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

 

(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(g) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States set forth on Schedule 3(g) hereto to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements; provided, however, that neither the Company nor
EdgePoint shall be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or subject the Company or
EdgePoint to any material tax in any such jurisdiction where it is not then so
subject or to take such actions in states that require merit review.

 

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Subscription Agreement and applicable law,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may request.
The Company shall cause the Transfer Agent to transmit the Registrable
Securities to the Holder by crediting the account of the Holder’s prime broker
with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system if the Company is then a participant in such system.

 

Appendix D-6

 

 

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof.

 

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of its obligation under this Agreement (excluding any underwriting
discounts and selling commissions and all legal fees and expenses of legal
counsel for any Holder) shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
trading market on which the Common Stock is then listed for trading, if any, and
(B) in compliance with applicable state securities or Blue Sky laws), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

 



Appendix D-7

 

 

5. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, attorneys, investment advisors, partners, members,
shareholders and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, attorneys and employees
of each such controlling Person, to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice, as defined in Section 6(c) below, or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

 

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company and EdgePoint, its directors, officers, agents, attorneys
and employees, each Person who controls the Company and EdgePoint, as the case
may be (within the meaning of Section 15 of the Securities Act and Section 20 of
the Exchange Act), and the directors, officers, agents, attorneys or employees
of such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses, as incurred, arising solely out of or based solely
upon: (x) such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement (it
being understood that each Holder has approved Annex A hereto for this purpose),
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

Appendix D-8

 

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, however, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
however, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten trading days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, however, that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

Appendix D-9

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6. Miscellaneous

 

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

Appendix D-10

 

 

(d) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

 

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via electronic transmission at the or email
address specified in this Section prior to 5:00 p.m. (California time) on a
Business Day, (ii) the Business Day after the date of transmission, if such
notice or communication is delivered via electronic transmission at the email
address specified in this Agreement later than 5:00 p.m. (California time) on
any date and earlier than 11:59 p.m. (California time) on such date, (iii) the
Business Day following the date of dispatch, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

If to the Company:

 

Mateon Therapeutics, Inc. 29397 Agoura Road

Suite 107

Agoura Hills, CA 91301 Telephone: (650) 635-7002

Email Address: ashah@oncotelic.com (with a copy to vtrieu@oncotelic.com)

  Attention: Amit Shah, CFO         If to a Purchaser: To the address set forth
under such Purchaser’s name on the signature pages hereto.

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the stock transfer books of the
Company or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder.
Holders may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Subscription Agreement.

 

(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or electronic signature were the
original thereof.

 

Appendix D-11

 

 

(h) Governing Law; Venue. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) may be
commenced in the state and federal courts sitting in Orange County, California.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way the right of a party to bring any action or proceeding
against another party or its property in the courts of any other jurisdiction or
the right of a party to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If any party
shall commence a Proceeding to enforce any provisions of this Agreement, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

 

(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(k) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(l) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder are several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. The
decision of each Purchaser to purchase Units and/or Underlying Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Units and/or Underlying Securities or enforcing
its rights under the Transaction Documents. Each Purchaser shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

 

(m) Gender. The use herein of the masculine pronouns or similar terms shall be
deemed to include the feminine and neuter genders as well and vice versa and the
use of the singular pronouns shall be deemed to include the plural as well and
vice versa.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW]

 

Appendix D-12

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  MATEON THERAPEUTICS, INC.         By:     Name: Vuong Trieu   Title: Chief
Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES OF PURCHASER TO FOLLOW]

 

Appendix D-13

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

_________________________

 

By: _____________________________________________

 

Name: ___________________________________________

 

Title: ____________________________________________

 

Address for Notice:

_______________________

_______________________

_______________________

 

Email Address:_____________________________

 

Attn.:_____________________________________

 

With a copy to:

__________________________________________

__________________________________________

__________________________________________

 

Email Address:______________________________

 

Attn: ______________________________________

 

Appendix D-14

 

 

ANNEX A

J.H. Darbie & Co., Inc. Plan of Distribution for Mateon Private Placement

 

J.H. Darbie & Co., Inc. (“JHD”) is the distributor for this Private Placement in
Mateon Therapeutics. This Regulation D 506(c) offering is made to accredited
investors and up to 35 non-accredited invetors. The offering is sold by private
placement memorandum, and all investors must meet the following criteia:

 

  ● received the private placement memorandum         ● complete a subcription
agreement         ● registration rights offering

 

JHD is under no obligation to purchase units of this offering and makes no
guarantee the minimum number of units will be sold. The private placement
documents describe the investment minimums and timing of the first closing.

 

We or our agents may solicit offers to purchase units on a best efforts basis
for the period of its appointment.

 

In connection with the sale of this offering JHD may receive compensation as
described in the private placement agreeement and memorandum.

 

JHD may invite other broker-dealers to participate in the distribution of this
offering. Any other broker- dealer invited must be approved by the issuer and
will require appropriate amendments and diclosures to the accompanying offering
documents and placement agreement. Such dealers, may receive compensation in the
form of discounts, concessions, or commissions from purchasers for whom they may
act as agents. We will identify any such dealer or agent, and we will describe
any compensation paid to them in the related private placement documents.

 

JHD is obligated to sell A minimum of 40 units to close this private placement
and may discontinue any sales activity at any time, without prior notice. If 40
units cannot be sold, all funds will be returned to investors without financial
penalty to them. Additionally, the representatives of JHD may determine not to
engage in selling transactions or that those transactions, once commenced, may
be discontinued without notice.

 

In no event will the commission or discount received by JHD exceed fifteen
percent of the aggregate principal amount of the offering of these units of this
private placement.

 

Appendix D-15

 

 

EXHIBIT A-1

_______________________, 202_

 

American Stock Transfer & Trust Company, LLC (AST)

 

Re: Mateon Therapeutics, Inc.

 

Ladies and Gentlemen:

 

As counsel to Mateon Therapeutics, Inc., a Delaware corporation (the “Company”),
we have been requested to consider whether the legend referencing the
registration requirements of the Securities Act of 1933(the “Act”), may be
removed from [•] shares (the “Shares”) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), held in book-entry form and consisting of
[•] shares of Common Stock issued to [•] and [•] Warrants (the “Warrants”) each
exercisable to purchase [•] shares of the Company’s common stock, held in
book-entry form and consisting of [•] Warrants issued to [•].

 

The Shares and Warrants were registered on a Registration Statement on Form [•]
(File No. 333-[•]), initially filed by the Company with the Securities and
Exchange Commission (the “SEC”) on [•] (the “Registration Statement”) and the
related Prospectus dated [•] (as further supplemented from time to time, the
“Resale Prospectus”) relating to an aggregate of [•] shares (the “PIPE Shares”)
of the Company’s Common Stock and Warrants issued or to be issued to [•] and the
other selling stockholders (together with [•], the “Selling Stockholders”)
identified in the Resale Prospectus. The Registration Statement registers the
PIPE Shares and Warrants for resale by the Selling Stockholders and was declared
effective by the SEC on [•] at 4:30

p.m. Eastern Time. We have no knowledge that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the SEC.

 

For purposes of our opinion below, we have relied on the representations made by
[•] in a representation letter dated as of [•] and attached hereto as Exhibit
A-1.

 

We have assumed the genuineness of all signatures, the legal capacity of all
individual signatories, the authenticity of all documents submitted to us as
originals, the conformity to original documents of documents submitted to us as
certified or photostatic copies, and the authenticity of such latter documents.

 

Based upon the foregoing (including compliance with the representations referred
to above), we are of the opinion that the restrictive legend may be removed from
the Shares.

 

Very truly yours,

 

__________________________

__________________________

__________________________

 

Appendix D-16

 

 

EXHIBIT A-2

______________________, 202_

 

American Stock Transfer & Trust Company, LLC (AST)

 

Re: EdgePoint AI, Inc.

 

Ladies and Gentlemen:

 

As counsel to EdgePoint AI, Inc., a Delaware corporation (the “Company”), we
have been requested to consider whether the legend referencing the registration
requirements of the Securities Act of 1933(the “Act”), may be removed from [•]
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), held in book- entry form and consisting of [•] shares of
Common Stock issued to [•]and [•] Warrants (the “Warrants”) each exercisable to
purchase [•] shares of the Company’s common stock, held in book-entry form and
consisting of [•] Warrants issued to [•]..

 

The Shares and Warrants were registered on a Registration Statement on Form [•]
(File No. 333-[•]), initially filed by the Company with the Securities and
Exchange Commission (the “SEC”) on [•] (the “Registration Statement”) and the
related Prospectus dated [•] (as further supplemented from time to time, the
“Resale Prospectus”) relating to an aggregate of [•] shares (the “PIPE Shares”)
of the Company’s Common Stock and Warrants issued or to be issued to [•] and the
other selling stockholders (together with [•], the “Selling Stockholders”)
identified in the Resale Prospectus. The Registration Statement registers the
PIPE Shares and Warrants for resale by the Selling Stockholders and was declared
effective by the SEC on [•] at 4:30

p.m. Eastern Time. We have no knowledge that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the SEC.

 

For purposes of our opinion below, we have relied on the representations made by
[•] in a representation letter dated as of [•] and attached hereto as Exhibit
A-2.

 

We have assumed the genuineness of all signatures, the legal capacity of all
individual signatories, the authenticity of all documents submitted to us as
originals, the conformity to original documents of documents submitted to us as
certified or photostatic copies, and the authenticity of such latter documents.

 

Based upon the foregoing (including compliance with the representations referred
to above), we are of the opinion that the restrictive legend may be removed from
the Shares.

 

Very truly yours,

 

________________________

________________________

________________________

 

Appendix D-17

 

 

SCHEDULE 3(g)

 

BLUE SKY JURISDICTIONS

AND/OR

STATES OF SOLICITAION

 

ALL STATES

 

Appendix D-18

